        Case 1:19-cv-04613-JPB Document 25 Filed 01/30/20 Page 1 of 44




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

VICKIE PHAN, individually and            )
Behalf of all others similarly situated, )
                                         )
      Plaintiff,                         )
                                         )    CIVIL ACTION NUMBER:
v.                                       )
                                         )    1:19-CV-4613-JPB
PEAK DEBT CONSUMPTION, LLC )
CHRIS MCCORMICK,                         )
FISHER LAW GROUP, PLLC,                  )    COMPLAINT – CLASS ACTION
DAVID FISHER, and                        )
HEGEMON GROUP                            )
INTERNATIONAL, LLC,                      )    JURY TRIAL DEMANDED
                                         )
      Defendants.                        )
                                         )

  FIRST AMENDED COMPLAINT IN CLASS ACTION FOR DAMAGES

      COMES NOW, Plaintiff Vickie Phan, individually and on behalf of all others

similarly situated, and files this, her First Amended Complaint in Class Action for

Damages pursuant to the Credit Repair Organizations Act, (“CROA”),

15 U.S.C. § 1679, the Georgia Debt Adjustment Act, OCGA § 18-5-1 et seq., and

the Georgia Fair Business Practices Act, OCGA § 10-1-390 et seq., against Peak

Debt Consumption, LLC, Chris McCormick (collectively “Peak Debt”), Fisher Law

Group, PLLC, David Fisher, (collectively “Fisher”) and Hegemon Group

International, LLC (“HGI”) and shows this Honorable Court the following:

                                     Page 1 of 44
          Case 1:19-cv-04613-JPB Document 25 Filed 01/30/20 Page 2 of 44




        This First Amended Complaint is being filed pursuant to Fed. R. Civ. P.

15(a)(1)(B), as it is being filed within 21 days after service of a responsive pleading

or 21 days after service of a motion under Rule 12(b), (e), or (f), whichever is earlier.

                                  INTRODUCTION

        The Defendants are in the business of ripping off vulnerable people.

Defendants took advantage of this Plaintiff who got behind on her bills and reached

out for help from Defendants who fraudulently represented that Defendants could

settle Plaintiff’s debt for a fraction of what was owed, and then lined their pockets

with Plaintiff’s money rather than assisting her. What Defendants have done is

criminal and reprehensible. Defendants should be forced to compensate Plaintiff and

be punished so that they cease their illegal scheme.

                                            1.

        Defendants are a collection of interrelated entities, limited liability companies,

corporations, partnerships, and/or individuals or a joint enterprise and/or venture that

collectively comprise a debt adjustment1 marketing and services operation targeting


1
    OCGA § 18-5-1(1) defines debt adjusting as follows:
              Debt adjusting means doing business in debt adjustments,
              budget counseling, debt management, or debt pooling
              service or holding oneself out, by words of similar import,
              as providing services to debtors in the management of their
              debts and contracting with a debtor for a fee to:


                                      Page 2 of 44
        Case 1:19-cv-04613-JPB Document 25 Filed 01/30/20 Page 3 of 44




financially troubled consumers and extracting from individuals least able to afford

it exorbitant fees for worthless services.

                                             2.

      Plaintiff pursues this action under the Credit Repair Organizations Act,

15 U.S.C. § 1679 et. seq. (hereinafter “CROA”).

                                             3.

      CROA states as its purpose:

             (1) to ensure that prospective buyers of the services of
             credit repair organizations are provided with the
             information necessary to make an informed decision
             regarding the purchase of such services; and

             (2) to protect the public from unfair or deceptive
             advertising and business practices by credit repair
             organizations.

      15 U.S.C. § 1679(b).

                                             4.

      Plaintiff also pursues this action under the Georgia Debt Adjustment Act,

OCGA §§ 18-5-1 et seq., (hereinafter “GDAA”).



             (A) Effect the adjustment, compromise, or discharge of
             any account, note, or other indebtedness of the debtor; or
             (B) Receive from the debtor and disburse to his or her
             creditors any money or other thing of value.


                                     Page 3 of 44
        Case 1:19-cv-04613-JPB Document 25 Filed 01/30/20 Page 4 of 44




                                          5.

      The Georgia General Assembly allows debt adjusting as long as it meets the

consumer protection criteria set forth in the GDAA. The debt adjuster is allowed to

receive funds from the debtor and then in turn distribute payment to the debtor's

individual creditors in accordance with a pre-determined agreement with each

creditor. In addition, the debt adjuster is allowed to withhold limited fees, not more

than 7.5%, for itself under the GDAA.

                                          6.

      The GDAA makes clear that the fee charged by a debt adjuster for debt

adjustment services is capped at 7.5% of the amount distributed monthly to the

debtor's creditors (see OCGA § 18-5-2); and that all funds received from a Georgia

debtor must be disbursed to the appropriate creditors, less any fees authorized by the

GDAA, within 30 days of receipt of such funds (see OCGA § 18-5-3.2(a)); the

GDAA declares that a violation of any of these provisions is a misdemeanor. See

OCGA § 18-5-4(a).

                                          7.

      Thus, the debt settlement services marketed by HGI and provided by Peak

Debt and Fisher to Plaintiff are in direct violation of Georgia law and in no way

comport with the GDAA.


                                    Page 4 of 44
        Case 1:19-cv-04613-JPB Document 25 Filed 01/30/20 Page 5 of 44




                                           8.

       Peak Debt Consumption states in its “Peak Credit File Mastery Agreement”:

              THIS PROGRAM IS DESIGNED TO REMOVE
              DEROGATORY ITEMS FROM CREDIT REPORTS –
              IT WILL NOT REMOVE YOUR OBLIGATION TO
              PAY THE UNDERLYING DEBT. YOUR CREDIT
              SCORE MAY OR MAY NOT GO UP ONCE THE
              PROCESS IS COMPLETED, DEPENDING ON HOW
              MUCH POSITIVE CREDIT YOU STILL HAVE ON
              YOUR FILE ONCE IT HAS BEEN CLEANED.

See “Peak Credit File Mastery Agreement” attached hereto as Exhibit 1.

                                           9.

       Peak Debt’s self-described activities, if successful, necessarily result in credit

repair, since a settled debt would reduce the consumer’s debt-to-credit ratio

(utilization), increase the consumer’s credit score, and would appear on a credit

report as paid, partly paid, or settled.




                                      Page 5 of 44
        Case 1:19-cv-04613-JPB Document 25 Filed 01/30/20 Page 6 of 44




                                          10.

      Under CROA, “No person may -- . . . make or use any untrue or misleading

representation    of    the   services    of    the   credit    repair   organization.”

15 U.S.C. § 1679b(a)(3).

                                          11.

      Further, “No credit repair organization may charge or receive any money or

other valuable consideration for the performance of any service which the credit

repair organization has agreed to perform for any consumer before such service is

fully performed.” 15 U.S.C. § 1679b(b).

                                          12.

      Peak Debt and Fisher repeatedly made untrue and misleading representations

to Plaintiff by informing her that Peak Debt and Fisher would it would settle her

debts with her creditors, but instead Peak Debt and Fisher lined their pockets with

Plaintiff’s money while doing little or nothing to truly assist Plaintiff.

                                          13.

      CROA states that:

             Any person who fails to comply with any provision of this
             title [15 U.S.C. §§ 1679 et seq.] with respect to any other
             person shall be liable to such person in an amount equal to
             the sum of the amounts determined under each of the
             following paragraphs:


                                     Page 6 of 44
       Case 1:19-cv-04613-JPB Document 25 Filed 01/30/20 Page 7 of 44




                  (1) Actual damages. The greater of—

                        (A) the amount of any actual damage
                        sustained by such person as a result of such
                        failure; or

                        (B) any amount paid by the person to the
                        credit repair organization.

                  (2) Punitive damages.

                        (A) Individual actions. In the case of any
                        action by an individual, such additional
                        amount as the court may allow.

                        (B) Class actions. In the case of a class action,
                        the sum of—

                              (i) the aggregate of the amount which
                              the court may allow for each named
                              plaintiff; and

                              (ii) the aggregate of the amount which
                              the court may allow for each other
                              class member, without regard to any
                              minimum individual recovery.

                  (3) Attorneys’ fees. In the case of any successful
                  action to enforce any liability under paragraph (1)
                  or (2), the costs of the action, together with
                  reasonable attorneys’ fees.

15 U.S.C. § 1679g(a).

                                       14.

      Plaintiff also pursues this action under the Fair Business Practices Act,

OCGA §§ 10-1-390 et seq., (hereinafter “FBPA”) which authorizes, in addition to

                                  Page 7 of 44
         Case 1:19-cv-04613-JPB Document 25 Filed 01/30/20 Page 8 of 44




all other remedies, recovery of actual damages, plus exemplary damages and, in the

case of intentional violations of the FBPA, treble damages; personal liability of

responsible corporate officers when a corporate defendant fails to pay a judgment

within thirty days, and reasonable attorneys’ fees and costs of litigation, because the

GDAA provides that a violation of the GDAA is also a violation of the FBPA.2

                                          15.

        HGI, Peak Debt, and Fisher promotes themselves in print, via the internet,

and through public media as debt adjustment and settlement organizations that can

negotiate a settlement of a client’s unsecured debt for less than the amount owed

and/or provides other debt solutions.

                                          16.

        After being directed by HGI to Peak Debt and Fisher, Peak Debt and Fisher

collect the potential client’s financial information, including account numbers for all

unsecured debts. Once Peak Debt and Fisher have this information, they persuade

the client that through their many years of experience, their connections in the credit

industry, and their financial savvy, Peak Debt and Fisher can dramatically lower the

client’s debts and get the client out of debt quickly.



2
    See OCGA § 18-5-4(d).


                                     Page 8 of 44
        Case 1:19-cv-04613-JPB Document 25 Filed 01/30/20 Page 9 of 44




                                          17.

       Peak Debt and Fisher exacerbated Plaintiff’s already dire straits by advising

her to cease payments to her creditors. Peak Debt and Fisher placed themselves in

a superior position to receive all of their fees from Plaintiff before any action would

be taken on her behalf. Further, Peak Debt and Fisher’s advice and persuasion

placed Plaintiff in the cross-hairs of multiple debt collection lawsuits.

                                          18.

      Thus, the debt settlement services Peak Debt and Fisher provided to Plaintiff

are in direct violation of Georgia law, in no way comport with the GDAA, and

violate the FBPA (see OCGA § 18-5-4(d)).

                    PARTIES, JURISDICTION AND VENUE

                                          19.

      Plaintiff Vickie Phan is a domiciliary of the State of Georgia and of Gwinnett

County.

                                          20.

      Defendant Peak Debt is a Utah limited liability company with its principal

place of business at 690 Highway 89, Suite 200, Jackson, Wyoming 83002.




                                     Page 9 of 44
       Case 1:19-cv-04613-JPB Document 25 Filed 01/30/20 Page 10 of 44




                                        21.

      Peak Debt maintains its registered office at 1891 East Frontier Road, Salt Lake

City, Utah, 84121-1321 and names as its registered agent, Chris E. McCormick.

Peak Debt has been served with Summons and a copy of this Complaint at this

address.

                                        22.

      Defendant Chris E. McCormick (“McCormick”) is a domiciliary of the State

of Utah and has been served with Summons and a copy of this Complaint at 1891

East Frontier Road, Salt Lake City, Utah, 84121-1321.

                                        23.

      McCormick is the principal, owner or president of Peak Debt and is

responsible Peak Debt’s daily operations.

                                        24.

      Non-party Credit Precision, Inc. (“Credit Precision”) is a Georgia corporation

duly registered with the Georgia Secretary of State with its principal place of

business at 280 Interstate North Circle SE, Suite 500, Atlanta, GA, 30339.

                                        25.

      Non-party Credit Precision maintained its registered office at 280 Interstate

North Circle SE, Suite 500, Atlanta, GA, 30339 and named as its registered agent,


                                   Page 10 of 44
       Case 1:19-cv-04613-JPB Document 25 Filed 01/30/20 Page 11 of 44




Mark Miller. Credit Precision has been served with Summons and a copy of this

Complaint at this address.

                                        26.

      Credit Precision was recruited by Peak Debt to perform Credit Repair services

on behalf of Peak Debt’s clients, and Peak Debt charged credit repair fees to its

clients, prior to any credit repair being performed, under the guise that Credit

Precision had undertaken the work.

                                        27.

      Defendant Fisher Law Group, PLLC (“Fisher Law”) is a Utah professional

limited liability company that maintains its principal place of business at 2825 East

Cottonwood Parkway, Suite 500, Cottonwood Heights, Utah 84121.

                                        28.

      Fisher Law maintains its registered office at 2825 East Cottonwood Parkway,

Suite 500, Cottonwood Heights, Utah 84121 and names David Fisher as its

registered agent. Fisher Law has been served with Summons and a copy of this

Complaint at this address.




                                   Page 11 of 44
       Case 1:19-cv-04613-JPB Document 25 Filed 01/30/20 Page 12 of 44




                                            29.

      Defendant David Fisher in a Utah licensed attorney residing at 1328 Mountain

Orchard Drive, Pleasant View, Utah, 84414 and has been served with Summons and

a copy of this Complaint at this address.

                                            30.

      At all times relevant to this Complaint, David Fisher and Fisher Law were

acting as agents, principals, or employees of Defendant Peak Debt and worked in

conjunction with Peak Debt in providing debt adjustment services.

                                            31.

      Defendant Hegemon Group International, LLC (“HGI”) is a Georgia limited

liability company duly registered with the Georgia Secretary of State and maintains

it principal office at P.O. Box 2985 Suwanee, Georgia 30024.

                                            32.

      HGI maintains its registered office at 400 Galleria Parkway, Suite 1500,

Atlanta, Georgia 30339 and names as its registered agent, J.F. Tenney Law, LLC.

Hegemon has been served with Summons and a copy of this Complaint at this

address.




                                   Page 12 of 44
        Case 1:19-cv-04613-JPB Document 25 Filed 01/30/20 Page 13 of 44




                                          33.

        At all times relevant to this Complaint, HGI was acting as an agent, a

principal, or employee of Defendant Peak Debt and worked in conjunction with Peak

Debt to actively market Peak Debt’s and Fisher’s debt adjustment services to

debtors, including Plaintiff.

                                          34.

        To this day, one of HGI's Facebook pages continues to actively promote

Defendant Peak Debt by stating "Tired of those unsecured debt? There's a way out.

Message me for details."          This HGI Facebook page can be found at:

https://www.facebook.com/tongyang.hgi/videos/400484130398620/.

                                          35.

        The Court has jurisdiction pursuant to 15 U.S.C. § 1679g; 28 U.S.C. § 1331,

and § 1367.

                                          36.

        Venue is appropriate in the Northern District of Georgia because the Plaintiff

resides within the judicial district, a substantial part of the events giving rise to the

claim occurred within the district, and all of the named Defendants transact business

here.




                                     Page 13 of 44
       Case 1:19-cv-04613-JPB Document 25 Filed 01/30/20 Page 14 of 44




                                 RELEVANT FACTS

                                        37.

      Prior to February 2018, Plaintiff underwent financial difficulties from an

excess of $104,270.49 in unsecured consumer debt owed to ten (10) different

creditors.

                                        38.

      Due to the interest rates charged by her unsecured creditors and the large

amount owed on these accounts, Plaintiff experienced difficulties in paying her

monthly financial obligations.

                                        39.

      Plaintiff met Ty Phoummithone, a regional marketing director for Defendant

HGI, who introduced Plaintiff to Defendants Peak Debt and Fisher, and persuaded

Plaintiff to engage Defendant Peak Debt and Fisher for debt settlement and credit

repair services.

                                        40.

      On or about February 26, 2017, Plaintiff engaged Peak Debt and Fisher to

perform debt settlement services and credit repair services on her behalf with her

creditors.




                                   Page 14 of 44
       Case 1:19-cv-04613-JPB Document 25 Filed 01/30/20 Page 15 of 44




                                          41.

       A true and accurate copy of the “Client Engagement Agreement” is attached

hereto as Exhibit 2.

                                          42.

       Peak Debt and Fisher explained to Plaintiff that they could assist her if she

signed up with them for their “debt settlement” program, which consisted of Plaintiff

providing all unsecured credit account information and balances, agreeing to not

have any further contact with any of her creditors, and to begin paying various sums

to Peak Debt and Fisher, in amounts determined by Peak Debt and Fisher, to settle

Plaintiff’s debts.

                                          43.

       Peak Debt and Fisher divided Plaintiff’s debts in “sets” which Peak Debt and

Fisher claimed to be settling in “batches” based on Plaintiff’s ability to pay a

minimum of thirty-five percent (35%) of the total amount owed to any particular

“batch” of creditors.

                                          44.

       Plaintiff was required to pay an up-front “initial consultation retainer” to Peak

Debt and Fisher in the amount of $3,500.00 prior to any work being performed by

Peak Debt and Fisher.


                                    Page 15 of 44
       Case 1:19-cv-04613-JPB Document 25 Filed 01/30/20 Page 16 of 44




                                        45.

      Plaintiff was required by Peak Debt and Fisher to execute a “Joint Escrow

Agreement” between Plaintiff, Peak Debt and Fisher, which in relevant part stated:

            Fisher Law Group, PLLC (Attorney), Peak Debt
            Consumption, LLC (Peak) and Vickie Phan (Client),
            hereby agree to the following terms regarding all Client
            funds placed in escrow with Peak’s then-current
            designated escrow for future payment of Attorney’s and
            Peak’s fees and dispersments [sic] to Client’s creditors:

            1. All funds initially placed by Client in escrow shall
               remain the Client’s property until earned/converted and
               disbursed in accordance with these terms, and
               according to the parties’ separate Debt Consumption
               Terms and Client Engagement Agreement (“Client
               Agreement”).

            2. Client agrees that Escrow Agent shall honor all
               directions from Peak’s then-current appointed contact
               person, regarding disbursements to be made to
               Attorney, Peak, Client’s creditors, or other third parties
               whom Client and Peak agree should receive funds
               pursuant to the Client Agreement.

            3. Client agrees that it shall deposit into escrow 35% of
               the total amount presently owed to each creditor that
               Client wishes to enroll with Attorney and Peak for debt
               settlement and consumption.

            4. Attorney and Peak will take no action regarding any
               individual creditor for which Client has not deposited a
               full 35% of the total claimed by the creditor to be owed
               to the creditor.




                                   Page 16 of 44
       Case 1:19-cv-04613-JPB Document 25 Filed 01/30/20 Page 17 of 44




             5. From the 35% of the total debt deposited into escrow,
                Attorney will withdraw 7% of the total owed to be paid
                to Attorney and Peak according to terms of a separate
                agreement between Attorney and Peak.

             6. This will leave 28% of the total debt remaining in
                escrow available for distribution as settlements are
                reached with each creditor.

Joint Escrow Agreement is attached hereto as Exhibit 3.

                                          46.

      To this end, Peak Debt and Fisher persuaded Plaintiff to transfer funds to

them in excess of $34,000.00 by having Plaintiff deposit said funds at various times

beginning in early 2017 and into 2019 directly into Peak Debt’s and Fisher’s bank

account.

                                          47.

      The funds were deposited directly by Plaintiff into an “escrow” account under

the name of “Deep Creek, LLC” held at a Chase Bank in Salt Lake City, Utah.

                                          48.

      As stated in the “Client Engagement Agreement,” Peak Debt and Fisher also

engaged in credit repair services:

             1. . . . Peak is working with Credit Precision - a credit
             repair partner - to provide help to the Client in getting their
             credit history as accurate as possible. Peak has negotiated
             with Credit Precision to provide this service as an



                                     Page 17 of 44
       Case 1:19-cv-04613-JPB Document 25 Filed 01/30/20 Page 18 of 44




             additional product offering in connection with Peak’s
             services performed for the Client.

             ...

             9. Credit Repair Services. Client acknowledges that Peak’s
             credit repair service provider, Credit Precision, will
             perform credit repair activities for the Client, and Client
             hereby authorizes Credit Precision to obtain copies of
             Client’s credit information from Peak or any credit
             reporting agency as necessary, in order to perform repair
             activities for the Client. With respect to the credit repair
             services that Credit Precision will perform for Client,
             Client hereby authorizes Credit Precision to receive
             payments from the escrow account by Peak as credit repair
             services are performed. Details of payment, possible rights
             of refund, and other credit repair details will be outlined in
             separate Credit Repair agreement between Client and
             Credit Precision.

Exhibit 2, ¶¶ 1 and 9.

                                          49.

      Plaintiff received and executed the “Credit Repair Services Agreement” with

Credit Precision on or about February 26, 2018, wherein it states, “The total amount

Peak will disburse on your behalf is $750 - paid from time to time directly from the

escrow account as repair services are performed.”

                                          50.

      The “Credit Repair Services Agreement” is attached hereto as Exhibit 4.




                                    Page 18 of 44
       Case 1:19-cv-04613-JPB Document 25 Filed 01/30/20 Page 19 of 44




                                         51.

      None of the purported credit repair services were performed as promised, yet

Peak Debt and Fisher collected their “credit repair” fees from Plaintiff.

      THE CREDIT REPAIR ORGANIZATIONS ACT, 15 U.S.C. § 1679

                                         52.

      The Credit Repair Organizations Act (“CROA”) states as its purpose:

             (1) to ensure that prospective buyers of the services of
             credit repair organizations are provided with the
             information necessary to make an informed decision
             regarding the purchase of such services; and

             (2) to protect the public from unfair or deceptive
             advertising and business practices by credit repair
             organizations.

15 U.S.C. § 1679(b).

                                         53.

      Plaintiff is a consumer within the definition of CROA. 15 U.S.C. § 1679(a)(1).

                                         54.

       Peak Debt and Fisher are “credit repair organizations” within the definition

of CROA, as Peak Debt and Fisher are:

             [a] person who uses any instrumentality of interstate
             commerce or the mails to sell, provide, or perform (or
             represent that such person can or will sell, provide, or
             perform) any service, in return for the payment of money



                                   Page 19 of 44
       Case 1:19-cv-04613-JPB Document 25 Filed 01/30/20 Page 20 of 44




             or other valuable consideration, for the express or implied
             purpose of—

                    (i) improving any consumer’s credit record, credit
                    history, or credit rating; or

                    (ii) providing advice or assistance to any consumer
                    with regard to any activity or service described in
                    clause (i)[.]

15 U.S.C. § 1679a(3)(A).

                                         55.

      As stated previously, Peak Debt’s and Fisher’s self-described activities, if

successful, necessarily result in credit repair, since a settled debt would reduce the

consumer’s debt-to-credit ratio (utilization), increase the consumer’s credit score,

and would appear on a credit report as paid, partly paid, or settled.

                                         56.

      Under CROA, “No person may -- . . . make or use any untrue or misleading

representation    of   the   services    of    the   credit   repair    organization.”

15 U.S.C. § 1679b(a)(3).

                                         57.

      Further, “No credit repair organization may charge or receive any money or

other valuable consideration for the performance of any service which the credit




                                    Page 20 of 44
       Case 1:19-cv-04613-JPB Document 25 Filed 01/30/20 Page 21 of 44




repair organization has agreed to perform for any consumer before such service is

fully performed.” 15 U.S.C. § 1679b(b).

                                          58.

      HGI, Peak Debt, and Fisher repeatedly made untrue and misleading

representations to Plaintiff by informing her that Peak Debt and Fisher would settle

her debts with her creditors, but instead HGI, Peak Debt, and Fisher lined their

pockets with Plaintiff’s money while doing little or nothing to truly assist Plaintiff.

                                          59.

      CROA states that:

             Any person who fails to comply with any provision of this
             title [15 U.S.C. §§ 1679 et seq.] with respect to any other
             person shall be liable to such person in an amount equal to
             the sum of the amounts determined under each of the
             following paragraphs:

                    (1) Actual damages. The greater of—

                           (A) the amount of any actual damage
                           sustained by such person as a result of such
                           failure; or

                           (B) any amount paid by the person to the
                           credit repair organization.

                    (2) Punitive damages.

                           (A) Individual actions. In the case of any
                           action by an individual, such additional
                           amount as the court may allow.


                                    Page 21 of 44
       Case 1:19-cv-04613-JPB Document 25 Filed 01/30/20 Page 22 of 44




15 U.S.C. § 1679g(a).

                                        60.

      Further, CROA also invalidates any and all waivers of Plaintiff’s rights

pursuant to 15 U.S.C. § 1679f:

            (a) Consumer waivers invalid. Any waiver by any
            consumer of any protection provided by or any right of the
            consumer under this title [15 USCS §§ 1679 et seq.]—

            (1) shall be treated as void; and

            (2) may not be enforced by any Federal or State court or
            any other person.

            (b) Attempt to obtain waiver. Any attempt by any person
            to obtain a waiver from any consumer of any protection
            provided by or any right of the consumer under this title
            [15 USCS §§ 1679 et seq.] shall be treated as a violation
            of this title [15 USCS §§ 1679 et seq.].

            (c) Contracts not in compliance. Any contract for services
            which does not comply with the applicable provisions of
            this title [15 USCS §§ 1679 et seq.]—

            (1) shall be treated as void; and

            (2) may not be enforced by any Federal or State court or
            any other person.

15 U.S.C. § 1679f.




                                   Page 22 of 44
       Case 1:19-cv-04613-JPB Document 25 Filed 01/30/20 Page 23 of 44




                                       61.

      Thus, Peak Debt’s and Fisher’s attempts to enforce their class action waivers

pursuant to the “Client Engagement Agreement” or their “Credit Repair Services

Agreement” are invalid and unenforceable.

                    GEORGIA DEBT ADJUSTMENT ACT

                                       62.

      The GDAA at OCGA § 18-5-1, defines debt adjusting as:

            [D]oing business in debt adjustments, budget counseling,
            debt management, or debt pooling service or holding
            oneself out, by words of similar import, as providing
            services to debtors in the management of their debts and
            contracting with a debtor for a fee to:

            (A) Effect the adjustment, compromise, or discharge of
            any account, note or other indebtedness of the debtor;

            (B) Receive from the debtor and disburse to his or her
            creditors any money or other thing of value.

                                       63.

      From its initial creation by the Georgia General Assembly in 1956 until its

amendment of July 1, 2003, the GDAA stated that “[i]t shall be unlawful for any

person to engage in the business of debt adjusting” and that “[a]ny person who

engages in the business of debt adjusting . . . shall be guilty of a misdemeanor.”

OCGA § 18-5-2 (1956) (emphasis added).



                                  Page 23 of 44
       Case 1:19-cv-04613-JPB Document 25 Filed 01/30/20 Page 24 of 44




                                           64.

      Thus, the original GDAA undeniably closed and locked the door for persons

to offer debt adjusting for a fee in this state, unless incidental to the practice of law.

                                           65.

      In 2003, the General Assembly substantially amended the GDAA. In the

amendment’s enabling clause, the legislature stated that the purpose is:

             To limit the maximum charge that may be imposed for the
             provision of debt adjustment services; to provide for
             definitions; to provide for exemptions from those
             provisions related to debt adjustment; to require persons
             engaged in debt adjusting to obtain an annual audit of all
             accounts and to maintain a certain amount and type of
             insurance coverage; to provide for the disbursement of a
             debtor’s funds within 30 days of receipt; to require persons
             engaged in debt adjusting to maintain trust accounts for
             debtors’ funds; to provide for civil and criminal violations
             and penalties; to provide for investigation and
             enforcement; to provide for related matters; to provide for
             an effective date; to repeal conflicting laws; and for other
             purposes.

2003 Ga. Laws No. 103 p. 392 (House Bill No. 385).

                                           66.

      The amended GDAA thus removed the out-and-out prohibition on debt

adjusting for a fee and cracked the door to allow debt adjusters to operate in Georgia

as long as the Act’s mandates are followed.




                                     Page 24 of 44
       Case 1:19-cv-04613-JPB Document 25 Filed 01/30/20 Page 25 of 44




                                         67.

      The amended GDAA commands that the debt adjuster “shall maintain a

separate trust account for the receipt of any and all funds from debtors and the

disbursement of such funds on behalf of debtors” (OCGA § 18-5-3.2(b)); “shall

disburse to the appropriate creditors all funds received from the debtor, less any fees

authorized by [the Act], within thirty days of receipt” (OCGA § 18-5-3.2(a)); “shall

obtain annual audits from independent CPAs on all accounts in which Georgia

debtors’ funds have been deposited” (OCGA § 18-s-3.1(a)(1)); “shall obtain a

specified level of insurance coverage for employee dishonesty depositor’s forgery

and computer fraud” (OCGA § 18-5-3.1(a)(2)); and “shall not:

             accept from a debtor who resides in this state, either
             directly or indirectly, any charge, fee, contribution, or
             combination thereof in an amount in excess of 7·5 percent
             of the amount paid monthly by such debtor to such person
             for distribution to creditors of such debtor . . .

OCGA § 18-5-2 (emphasis added).

                                         68.

      The amendment further provided for a civil remedy for a person’s violation

of the GDAA. OCGA § 18-5-4 states:

             Any person who engages in debt adjusting in violation of
             the provisions of [OCGA § 18-5-2 or § 18-5-3.2(a)] shall
             further be liable to the debtor in an amount equal to the
             total of all fees, charges, or contributions paid by the

                                    Page 25 of 44
       Case 1:19-cv-04613-JPB Document 25 Filed 01/30/20 Page 26 of 44




             debtor plus $5,000.00. Such debtor shall have the right to
             bring a cause of action directly against such person for
             violation of the provisions of this chapter.

          VIOLATION OF GEORGIA’S DEBT ADJUSTMENT ACT

                                          69.

      HGI is in the business of actively marketing and recruiting clients for Peak

Debt’s and Fisher’s illegal debt adjusting services.

                                          70.

      Peak Debt and Fisher are engaged in the business of providing “Debt

Adjusting” services as that term is defined in OCGA § 18-5-1.

                                          71.

      Peak Debt and Fisher provided Debt Adjusting services to Plaintiff while she

resided in the state of Georgia.

                                          72.

      Peak Debt and Fisher contracted for and accepted from Plaintiff a charge, fee,

contribution, or combination thereof in an amount in excess of 7.5% of the amount

they paid monthly for distribution to Plaintiff’s creditors.

                                          73.

      Peak Debt’s and Fisher’s conduct is criminal and violates the provisions of

the GDAA, and specifically OCGA § 18-5-2.



                                    Page 26 of 44
       Case 1:19-cv-04613-JPB Document 25 Filed 01/30/20 Page 27 of 44




                                           74.

      From February 2017 through 2019, Peak Debt and Fisher received from

Plaintiff moneys for the payment of her creditors which Peak Debt and Fisher

retained for more than thirty (30) days.

                                           75.

      Peak Debt and Fisher violated OCGA § 18-5-3.2(a) by holding the moneys

Plaintiff paid for distribution to Plaintiff’s creditors for more than thirty (30) days.

                                           76.

      Due to said violations of the GDAA, pursuant to OCGA § 18-5-4(b)(2), Peak

Debt and Fisher are liable to Plaintiff in an amount equal to the total of all fees,

charges, and/or contributions paid by Plaintiffs to Peak Debt and Fisher, plus

statutory damages in the amount of $5,000.00.

             THE GEORGIA FAIR BUSINESS PRACTICES ACT

                                           77.

      The Fair Business Practice Act (“FBPA”), at OCGA § 10-1-391 (a), states:

             The purpose of this part shall be to protect consumers and
             legitimate business enterprises from unfair or deceptive
             practices in the conduct of any trade or commerce in part
             or wholly in the state. It is the intent of the General
             Assembly that such practices be swiftly stopped, and this
             part shall be liberally construed and applied to promote its
             underlying purposes and policies.



                                     Page 27 of 44
           Case 1:19-cv-04613-JPB Document 25 Filed 01/30/20 Page 28 of 44




                                           78.

       The FBPA at OCGA § 10-1-393 states that the following are violations of the

statute:

                (b) By way of illustration only and without limiting the
                scope of subsection (a) of this Code section, the following
                practices are declared unlawful:

                ...

                      (5) Representing that goods or services have
                      sponsorship, approval, characteristics, ingredients,
                      uses, benefits, or quantities that they do not have or
                      that a person has a sponsorship, approval, status,
                      affiliation, or connection that he or she does not
                      have;

                ...

                      (7) Representing that goods or services are of a
                      particular standard, quality, or grade or that goods
                      are of a particular style or model, if they are of
                      another;

                ...

                      (9) Advertising goods or services with intent not to
                      sell them as advertised;

                                           79.

       The GDAA at OCGA § 18-5-4 states that a violation of the GDAA is also a

violation of the FBPA.




                                      Page 28 of 44
        Case 1:19-cv-04613-JPB Document 25 Filed 01/30/20 Page 29 of 44




                            VIOLATIONS OF THE FBPA

                                             80.

       HGI violated the FBPA by “representing that . . . services have . . .

characteristics [or] benefits . . . that they do not have”, “ representing that . . . services

are of a particular standard”, and/or “advertising . . . services with intent not to sell

them as advertised.”

                                             81.

       HGI intentionally violated the FBPA when it violated the GDAA.

                                             82.

       HGI is therefore liable to Plaintiff, for her actual damages, for treble her actual

damages for the HGI’s intentional violation of the FBPA, and for exemplary

damages, plus reasonable attorneys’ fees and costs of litigation.

                                             83.

       Peak Debt’s and Fisher’s violations of the GDAA also violated the FBPA.

                                             84.

       Peak Debt and Fisher intentionally violated the FBPA when they violated the

GDAA.




                                       Page 29 of 44
       Case 1:19-cv-04613-JPB Document 25 Filed 01/30/20 Page 30 of 44




                                          85.

      Peak Debt and Fisher are therefore liable to Plaintiff, in addition to her

remedies under the GDAA, for her actual damages, for treble her actual damages for

the Peak Debt’s and Fisher’s intentional violation of the FBPA, and for exemplary

damages, plus reasonable attorneys’ fees and costs of litigation.

GEORGIA’S STATE PROCEDURAL PROHIBITION ON CLASS ACTIONS
  PURSUANT TO THE FBPA IS PRE-EMPTED BY FED. R. CIV. P. 23

                                          86.

      The FBPA, at OCGA § 10-1-399(a), states:

             Any person who suffers injury or damages as a result of a
             violation of Chapter 5B of this title, as a result of consumer
             acts or practices in violation of this part, as a result of
             office supply transactions in violation of this part or whose
             business or property has been injured or damaged as a
             result of such violations may bring an action individually,
             but not in a representative capacity, against the person or
             persons engaged in such violations under the rules of civil
             procedure to seek equitable injunctive relief and to recover
             his or her general and exemplary damages sustained as a
             consequence thereof in any court having jurisdiction over
             the defendant[.]

Emphasis supplied.

                                          87.

      However, as the United States Supreme Court held in Shady Grove

Orthopedic Assocs., P.A. v. Allstate Ins. Co., 559 U.S. 393 (2010):



                                    Page 30 of 44
         Case 1:19-cv-04613-JPB Document 25 Filed 01/30/20 Page 31 of 44




              [Fed. R Civ. P. 23] says that if the prescribed preconditions
              are satisfied “[a] class action may be maintained”
              (emphasis added)--not “a class action may be permitted.”
              Courts do not maintain actions; litigants do. The discretion
              suggested by Rule 23’s “may” is discretion residing in the
              plaintiff: He may bring his claim in a class action if he
              wishes. And like the rest of the Federal Rules of Civil
              Procedure, Rule 23 automatically applies “in all civil
              actions and proceedings in the United States district
              courts,” Fed. Rule Civ. Proc. 1.

Id. at 400.

              In sum, it is not the substantive or procedural nature or
              purpose of the affected state law that matters, but the
              substantive or procedural nature of the Federal Rule. We
              have held since Sibbach [v. Wilson & Co., 312 U.S. 1, 14
              (1941)], and reaffirmed repeatedly, that the validity of a
              Federal Rule depends entirely upon whether it regulates
              procedure.

Id. at 410.

                                          88.

        Further, the Eleventh Circuit held in Lisk v. Lumber One Wood Preserving,

LLC, 792 F.3d 1331 (11th Cir. 2015):

              This appeal presents two issues. The first arises from a
              conflict between Federal Rule of Civil Procedure 23,
              which authorizes class actions including for consumer
              claims of this kind, and the ADTPA3, which creates a


3
    The Alabama Deceptive Trade Practices Act (“ADTPA”) is Alabama’s equivalent
     law to Georgia’s Fair Business Practices Act.


                                     Page 31 of 44
         Case 1:19-cv-04613-JPB Document 25 Filed 01/30/20 Page 32 of 44




               private right of action but forbids private class actions. We
               hold that Rule 23 controls.

                                            89.

         Thus, any prohibition under Georgia’s FBPA to the implication of Fed. R.

Civ. P. 23 has been abolished, and this matter may proceed as a class action in federal

court.

                                CLASS ALLEGATIONS

                                            90.

         Plaintiff seeks to have this Court certify the following classes:

                                        CLASS 1

               All persons who, while residing in the state of Georgia,
               received debt settlement or debt adjusting services from
               Defendants on or after July 1, 2003 and from whom
               Defendants accepted, directly or indirectly, any charge,
               fee, contribution, or combination thereof.

                                        CLASS 2

               All persons, while residing in the state of Georgia,
               contracted for credit repair services from Defendants,
               beginning five (5) years prior to the filing of this
               Complaint to the present, and Defendants accepted a fee
               for said services before the services were rendered.

                                            91.

         On information and belief, the named Plaintiff and the Plaintiff Class

Members were solicited by HGI, Peak Debt, and Fisher through a standard


                                      Page 32 of 44
       Case 1:19-cv-04613-JPB Document 25 Filed 01/30/20 Page 33 of 44




marketing scheme through which the HGI, Peak Debt, and Fisher offered Debt

Adjustment services and credit repair services through Peak Debt’s and Fisher’s

standard scheme. Such marketing and services are typical of those experienced by

the Plaintiff and the proposed Plaintiff Class Members.

                                        92.

      HGI, Peak Debt, and Fisher commonly targeted Georgia residents for Debt

Adjustment services and credit repair services.

                                        93.

      On information and belief, the fees collected by Peak Debt and Fisher from

the proposed Plaintiff Class Members are uniformly assessed to every customer of

Peak Debt and Fisher and can readily be determined from a ministerial review of the

records of Peak Debt and Fisher.

                                        94.

      On information and belief, the contracts entered into between Peak Debt and

Fisher and Plaintiff are standard contracts which are substantially the same as the

contracts Peak Debt and Fisher entered into with the Plaintiff Class Members.

                                        95.

      The names and addresses of the Plaintiff Class Members can readily be

determined from a ministerial review of the records of the Peak Debt and Fisher and


                                   Page 33 of 44
       Case 1:19-cv-04613-JPB Document 25 Filed 01/30/20 Page 34 of 44




through the account statements of the Peak Debt and Fisher pertaining to collection

of such charges, fees, contributions, or combinations thereof.

                                          96.

      The membership of the classes is numerous and joinder of individual plaintiffs

is impractical. On information and belief, the Peak Debt and Fisher have provided

Debt Adjustment services and credit repair services to hundreds of residents of the

State of Georgia since July 1, 2003 (in the case of Debt Adjustment services), and

hundreds of residents in the past five (5) years (in the case of credit repair services).

                                          97.

      There are questions of law and fact common to all members of the Plaintiff

classes, and these common questions of law and fact predominate over any

individual issues. The principle questions pertinent to the classes as a whole include:

          a) Whether the Peak Debt’s and Fisher’s standard means of doing business

             in debt adjustments, debt settlement, debt reduction, budget counseling,

             and    debt   management constitutes        “Debt    Adjustment”     under

             OCGA § 18-5-1;

          b) Whether Peak Debt and Fisher violated OCGA § 18-5-2 by accepting

             excessive fees from Plaintiff Class Members for the provision of Debt

             Adjustment services;


                                     Page 34 of 44
Case 1:19-cv-04613-JPB Document 25 Filed 01/30/20 Page 35 of 44




  c) Whether Peak Debt and Fisher violated OCGA § 18-5-3.2(a) by failing

     to “disburse to the appropriate creditors all funds received from the

     debtor . . . within thirty days of receipt”;

  d) Whether HGI, Peak Debt, and Fisher fraudulently and materially

     misrepresented their ability to adjust or resolve the debts of the Plaintiff

     Class Members;

  e) Whether Peak Debt and Fisher breached their fiduciary duty by failing

     to comply with the Georgia Debt Adjustment Act, by misrepresenting

     the willingness of creditors to resolve class member debt through debt

     settlement, by misrepresenting the ability of Peak Debt and Fisher to

     resolve class member debts, by failing to secure agreements with

     creditors of the class members to resolve their debts, and by performing

     no service of value for the fees the Peak Debt and Fisher received;

  f) Whether the Peak Debt and Fisher violated CROA by misrepresenting

     that the credit repair services offered were actually being performed;

  g) The liability of Peak Debt and Fisher for violations of the Georgia Debt

     Adjustment Act;

  h) The liability of Peak Debt and Fisher for violations of the Credit Repair

     Organizations Act;


                             Page 35 of 44
       Case 1:19-cv-04613-JPB Document 25 Filed 01/30/20 Page 36 of 44




         i) The liability of the HGI, Peak Debt, and Fisher for violations of the Fair

            Business Practices Act;

         j) The appropriate measure of damages and the appropriate remedies;

         k) Defenses raised by HGI, Peak Debt, and Fisher;

         l) The availability of statutory damages pursuant to OCGA § 18-5-4;

         m) The availability of actual damages pursuant to 15 U.S.C. § 1679g;

         n) The     appropriateness     of    punitive    damages      pursuant    to

            15 U.S.C. § 1679g;

         o) The availability of actual damages for HGI’s, Peak Debt’s, and Fisher’s

            intentional violation of the FBPA pursuant to OCGA § 10-1-399;

         p) The availability of trebled actual damages for HGI’s, Peak Debt’s, and

            Fisher’s intentional violation of the FBPA pursuant to OCGA § 10-1-

            399; and

         q) The availability of reasonable attorneys’ fees and costs of litigation for

            HGI’s, Peak Debt’s, and Fisher’s intentional violation of the FBPA

            pursuant to OCGA § 10-1-399.

                                        98.

      The claims of the named Plaintiff are typical of the claims of the Plaintiff

Class Members, which all arise from the same operative facts and are based on the


                                   Page 36 of 44
       Case 1:19-cv-04613-JPB Document 25 Filed 01/30/20 Page 37 of 44




same legal theory, and Plaintiff’s claims will thus adequately represent those of the

Plaintiff Class Members.

                                          99.

      The named Plaintiff will fairly and adequately protect the interests of the

Plaintiff Class Members. Plaintiff has retained counsel with experience in class

action litigation, and they are not aware of any interest that might cause them not to

vigorously pursue this case.

                                         100.

      A class action is superior to other available methods for the fair and efficient

adjudication of this controversy since joinder is impracticable. The expense and

burden of individual litigation make it virtually impossible for the members of the

class to proceed individually, and it is therefore most efficient to resolve all claims

based on HGI’s, Peak Debt’s, and Fisher’s conduct in one forum.

                                         101.

      The Plaintiff is aware of no difficulties that will be encountered in the

management of this litigation that would render the action unmanageable. This is not

a class action that will require an analysis of HGI’s, Peak Debt’s, and Fisher’s

conduct as to individual class members.




                                    Page 37 of 44
       Case 1:19-cv-04613-JPB Document 25 Filed 01/30/20 Page 38 of 44




                                          102.

      Prosecution of separate actions by individual Plaintiff Class Members would

create adjudications that would be dispositive of the interests of the other members

not parties to the adjudication. Plaintiff is not aware of any other pending actions

against these Defendants for these same causes of action.

                                          103.

      Without a class action mechanism, members of the Plaintiff Class would be

substantially impaired or impeded in their ability to protect their interests. The value

of claims of the individual class members would be in an amount that makes

prosecution outside of the class action uneconomical.

                                          104.

      A final judgment on the merits of the named Plaintiff’s claims would be fully

dispositive of the claims and interests of those similarly situated who are not

specifically named as a plaintiff in this action.

      WHEREFORE, Plaintiff being entitled to a trial by jury and judgment

against HGI, Peak Debt, and Fisher, prays for the following:

      a) That summons be directed to HGI, Peak Debt, and Fisher and served upon

          it as provided by law;




                                     Page 38 of 44
Case 1:19-cv-04613-JPB Document 25 Filed 01/30/20 Page 39 of 44




b) That Plaintiff be designated class representatives for Class I and Class II

   as defined herein;

c) That Plaintiff’s counsel be designated class counsel for Class I and Class

   II as defined herein;

d) That the Class I be certified for all persons who, while residing in the state

   of Georgia, received debt settlement or debt adjusting services from Peak

   Debt and Fisher on or after July 1, 2003 and from whom Peak Debt and

   Fisher accepted, directly or indirectly, any charge, fee, contribution, or

   combination thereof;

e) That the Class II certified for all persons, while residing in the state of

   Georgia, contracted for credit repair services from Peak Debt and Fisher,

   beginning five (5) years prior to the filing of this Complaint to the present,

   and Peak Debt and Fisher accepted a fee for said services before the

   services were rendered;

f) That the Court hold a hearing as soon as practicable for the determination

   of class certification for Class I and Class II in accordance with Fed. R.

   Civ. P. 23;

g) For each violation of OCGA §§ 18-5-1 et seq. by Peak Debt and Fisher,

   that the Plaintiffs and the members of Class I be awarded an amount equal


                             Page 39 of 44
Case 1:19-cv-04613-JPB Document 25 Filed 01/30/20 Page 40 of 44




   to all charges, fees, contributions, or combinations therefore paid to Peak

   Debt and Fisher plus $5,000.00 as allowed under OCGA §§ 18-5-1 et seq.;

h) For violations of the FBPA, that Plaintiff and the members of Class I be

   awarded their actual damages, trebled damages, exemplary damages, and

   reasonable attorney’s fees and costs;

i) For each violation of the 15 U.S.C. § 1679 committed by Peak Debt and

   Fisher, that the Plaintiff and the members of Class II be awarded an amount

   equal to their actual damages, punitive damages in an amount that the

   Court may allow, and attorneys’ fees and costs of the action;

j) That Defendants be required to pay all monies herein referred to in

   subparagraph g) and h) into a common fund for the benefit of Class I, less

   expenses and attorneys’ fees;

k) That Defendants be required to pay all monies herein referred to in

   subparagraph i) into a common fund for the benefit of Class II, less

   expenses and attorneys’ fees;

l) That the Court conduct a “fairness hearing,” after due and proper notice to

   all members of Class I and Class II, and make such award of attorneys’

   fees and expenses as the Court deems appropriate from the common funds

   (as above referred to) and/or from Defendants;


                            Page 40 of 44
      Case 1:19-cv-04613-JPB Document 25 Filed 01/30/20 Page 41 of 44




     m) That Plaintiff, individually and as class representative for Class I and Class

        II, have a trial by jury;

     n) That Plaintiff and the members of Class I and Class II be awarded interest

        on any award granted, with such interest accruing from the time of the

        filing of this Complaint until the time final Judgment in this case is paid;

     o) That Plaintiff be awarded an incentive award from Defendants for the

        benefit the named Plaintiff has conferred on the Class I and Class II

        members through her commitment of time and expense in conducting this

        lawsuit; and

     p) That Plaintiff, individually and as class representatives of all others

        similarly situated as Class I and Class II, have such other relief as this

        Court deems proper.

     Respectfully submitted, this 30th day of January, 2020.

                                             HURT STOLZ, P.C.



                                             /s/ James W. Hurt, Jr.
                                             By: James W. Hurt, Jr.
                                             Georgia Bar No.: 380104
1551 Jennings Mill Road, Suite 3100-B
Watkinsville, Georgia 30677
(706) 395-2750
Facsimile: (866) 766-9245
jhurt@hurtstolz.com                          ATTORNEY FOR PLAINTIFF

                                    Page 41 of 44
Case 1:19-cv-04613-JPB Document 25 Filed 01/30/20 Page 42 of 44




                         Page 42 of 44
       Case 1:19-cv-04613-JPB Document 25 Filed 01/30/20 Page 43 of 44




                      CERTIFICATE OF COMPLIANCE

      Pursuant to Local R. 7.1(D), this is to certify that the foregoing complies with

the font and point setting approved by the Court in LR 5.1(B). The foregoing FIRST

AMENDED COMPLAINT FOR DAMAGES IN CLASS ACTION was prepared

on a computer, using Times New Roman 14 point font.

      Respectfully submitted, this 30th day of January, 2020.

                                              HURT STOLZ, P.C.

                                              /s/ James W. Hurt, Jr.
                                              By: James W. Hurt, Jr.
                                              Georgia Bar No.: 380104
1551 Jennings Mill Road, Suite 3100-B
Watkinsville, Georgia 30677
(706) 395-2750
Facsimile: (866) 766-9245
jhurt@hurtstolz.com                           ATTORNEY FOR PLAINTIFF




                                   Page 43 of 44
       Case 1:19-cv-04613-JPB Document 25 Filed 01/30/20 Page 44 of 44




                          CERTIFICATE OF SERVICE

      I hereby certify that I have filed the PLAINTIFF’S AMENDED

COMPLAINT with the Clerk of Court via the CM/ECF system, which will

automatically provide all counsel of record with email notification of this filing.

      Andrew M. Stevens
      astevens@lawstevens.com

      Robert A. Luskin
      rluskin@gm-llp.com

      Scott Robert Hoopes
      scott@millshoopeslaw.com

      Respectfully submitted, this 30th day of January, 2020.

                                              HURT STOLZ, P.C.

                                              /s/ James W. Hurt, Jr.
                                              By: James W. Hurt, Jr.
                                              Georgia Bar No.: 380104
1551 Jennings Mill Road, Suite 3100-B
Watkinsville, Georgia 30677
(706) 395-2750
Facsimile: (866) 766-9245
jhurt@hurtstolz.com                           ATTORNEY FOR PLAINTIFF




                                    Page 44 of 44
